GILBERT, Circuit Judge.
The plaintiff sued School District Ho.. 7, of Lake county, upon a contract made on June 1, 1889. The questions presented in this case on demurrer to the complaint are — First, whether under the laws of Oregon a school district can enter into a contract of employment with a teacher for the period of two scholastic years; and, second, whether such a contract is void for uncertainty if the stipulation for the teacher’s compensation provides that he shaR receive the same salary for his services as was established at the date of the contract for like services by the board of directors of the school district within which the city of Portland is situated.
It is contended on behalf of the defendant that the school directors have not power to enter into a contract extending *373further Into the future than ike term for which all the members of the board hold their office. In support of this view citation is made to decisions of the state courts of Illinois. Vndouhiedly that doctrine is supported by the decisions of that state. An examination into the grounds of those decisions, however, discloses the fact that they are based upon the interpretation given io the statute of íllmíos. The statute there provides that at the annual election of directors the course of study for the ensuing ;■ cholasfic year shall be determined by ballot of the electors. The courts have held it to be a. necessary inference that no contract could be made for the employment of a teacher uufil it should be known what service was to he contracted for. la other states, whom there is no statute limiting expressly or by implication the time for which such a contract maybe made, the decisions uniformly ■concede the power to the directors to enter into agreements for a neried longer than their term of office. Gates v. School Dist., (Ark.) 14 S. W. Rep. 656; Renbelt v. School Town, 106 fed. 480, 7 N. E. Rep. 206. it: this state there is no such limitation by statute, and it, is net. perceived that any principle of public pokey would prohibit lire making of a, contract for a period of two scholastic years.
íhíeliev is the contract void for want of certainty as to the terms of payment. That is certain which may be rendered certain. It does not appear from the complaint that the compensation to he paid ¡he plalmiff was not capable of being rendered certain by referorj'f. to a fixed aaid definite standard of compensation established by the directors of another district. The practice of so expressing ■ilie míe of compensation In a contract may be justly open to criticism when it is considered feat the directors are trustees of the people, and owe to ¡hem full and accurate information as to the terms of all contracts; yet upon a demurrer to a complaint filed to recover compensation under such a contract, after the same has been executed, liite court will not he justified in holding the contrast void.
The demurrer is overruled.